



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
effective as of February 20, 2019 (the “Effective Date”), by and between John G.
Negron (“Executive”) and Tenable, Inc. (the “Company”) and amends and restates
in its entirety the Letter Agreement between the Company and Executive that was
dated as of February 17, 2017.
The Company desires to continue to employ Executive and, in connection
therewith, to compensate Executive for Executive’s personal services to the
Company; and
Executive wishes to continue to be employed by the Company and provide personal
services to the Company in return for certain compensation.
This Agreement supersedes any and all prior and contemporaneous oral or written
employment agreements or employment arrangements between Executive and the
Company or any predecessor thereof.
Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:
1.EMPLOYMENT BY THE COMPANY.
1.1    At-Will Employment. Executive shall continue to be employed by the
Company on an “at-will” basis, meaning either the Company, any of its Affiliates
(as defined in Section 4 below), or Executive may terminate Executive’s
employment at any time, with or without Cause (as defined in Section 6.2(f)
below), Good Reason (as defined in Section 6.2(e) below), or advanced notice.
Any contrary representations that may have been made to Executive shall be
superseded by this Agreement. This Agreement shall constitute the full and
complete agreement between Executive and the Company on the “at-will” nature of
Executive’s employment with the Company, which may be changed only in an express
written agreement signed by Executive and a duly authorized officer of the
Company. Executive’s rights to any salary or cash bonus following a termination
shall be only as set forth in Section 6 or under any applicable benefit or
equity plan.
1.2    Position. Subject to the terms set forth herein, the Company agrees to
continue to employ Executive and Executive hereby accepts such continued
employment. In addition, Executive shall continue to serve as Chief Revenue
Officer of Tenable Holdings, Inc., the Company’s parent entity (“Holdings”).
During the term of Executive’s employment with the Company, and excluding
periods of vacation and sick leave to which Executive is entitled, Executive
shall devote all business time and attention to the affairs of the Company and
its Affiliates necessary to discharge the responsibilities assigned hereunder,
and shall use commercially reasonable efforts to perform faithfully and
efficiently such responsibilities.
1.3    Duties. Executive will report to the Chief Executive Officer of Holdings
(the “CEO”) and will render such business and professional services in the
performance of Executive’s duties, consistent with Executive’s position as Chief
Revenue Officer, as shall reasonably be assigned to Executive by the CEO,
subject to the oversight and direction of the CEO. Executive shall perform
Executive’s duties under this Agreement principally out of the Company’s
corporate headquarters, or





--------------------------------------------------------------------------------





such other location as assigned. In addition, Executive shall make such business
trips to such places as may be reasonably necessary or advisable for the
efficient operations of the Company or any of its Affiliates.
1.4    Company Policies and Benefits. The employment relationship between the
parties shall continue to be subject to the Company’s written personnel policies
and procedures as they may be adopted, revised, or deleted from time to time in
the Company’s sole discretion. Executive will continue to be eligible to
participate on the same basis as similarly situated employees in the Company’s
benefit plans in effect from time to time during Executive’s employment. Subject
to the preceding sentence, the Company reserves the right to change, alter, or
terminate any benefit plan in its sole discretion. All matters of eligibility
for coverage or benefits under any benefit plan shall be determined in
accordance with the provisions of such plan. Notwithstanding the foregoing, in
the event that the terms of this Agreement differ from or are in conflict with
the Company’s general employment policies or practices, this Agreement shall
control.
2.
COMPENSATION.

2.1    Salary. Executive shall continue to receive an annualized base salary of
$350,000, subject to review and adjustment from time to time by the Company in
its sole discretion, payable subject to standard federal and state payroll
withholding requirements in accordance with the Company’s standard payroll
practices (“Base Salary”).
2.2    Bonus.
(a)    During Employment. Executive shall continue to be eligible to earn a
quarterly performance bonus with respect to each calendar quarter (the
“Quarterly Bonus”) with an aggregate annual target of $300,000 (the “Target
Bonus”) or such other amount as the Company may set from time to time. The
Quarterly Bonuses, which may be less than or more than one-quarter of the Target
Bonus amount, will be based upon the CEO’s assessment of Executive’s performance
and the Company’s attainment of targeted goals (as set by the Company and
confirmed by the Board of Directors of Holdings (the “Board”) in its reasonable
good faith discretion) over the applicable calendar quarter. The Quarterly
Bonuses, if any, will be subject to applicable payroll deductions and
withholdings. Following the close of each quarter of each calendar year, the
Board (or any authorized committee thereof) will determine whether Executive has
earned that quarter’s Quarterly Bonus, and the amount of any Quarterly Bonus,
based on the set criteria and any other criteria the Board (or any authorized
committee thereof) deems relevant. No amount of any Quarterly Bonus is
guaranteed at any time, and, except as otherwise stated in Sections 6.2(a)(iii),
6.3(a)(ii), and 6.3(a)(iii), Executive must be an employee in good standing
through the date the Quarterly Bonus is paid to be eligible to receive a
Quarterly Bonus. Except as otherwise stated in Sections 6.2(a)(iii) and
6.3(a)(iii), no partial or prorated bonuses will be provided. Subject to
Sections 6.2(c) and 6.3(b) related to payments upon certain terminations of
employment, any Quarterly Bonus, if earned, will be paid at the same time
quarterly bonuses are generally paid to other similarly situated employees of
the Company, but, for the purposes of satisfying the requirements for an
exemption from Section 409A (as defined herein), in no event later than March
15th of the first calendar year that begins following the end of the calendar
quarter with respect to which the Quarterly Bonus is earned. Executive’s
eligibility for a Quarterly Bonus is subject to change in the discretion of the
Board (or any authorized committee thereof).


2



--------------------------------------------------------------------------------





(b)    Upon Termination. Subject to the provisions of Section 6, in the event
Executive leaves the employ of the Company for any reason prior to the date the
Quarterly Bonus for that quarter is paid, Executive is not eligible to earn such
Quarterly Bonus, prorated or otherwise.
2.3    Equity Incentive Awards. The parties acknowledge that Executive
previously received certain options to purchase shares of Holdings’ common stock
(the “Prior Options”) granted by Holdings to Executive prior to the Effective
Date of this Agreement, as set forth in Exhibit A hereto. The Prior Options
continue to be subject to Holdings’ equity plans and individual stock option
grant notices and agreements, as applicable, including but not limited to the
vesting schedules set forth therein. In addition, Executive will be eligible to
receive awards of stock options, restricted stock units, or other equity awards
pursuant to any plans or arrangements the Company or Holdings may have in effect
from time to time (any such awards the “Subsequent Awards”).  The Board or a
committee of the Board shall determine in its discretion whether Executive shall
be granted any such equity awards and the terms of any such award in accordance
with the terms of any applicable plan or arrangement that may be in effect from
time to time. The Prior Options and any Subsequent Awards (collectively, the
“Equity Awards”) may be subject to accelerated vesting in accordance with
Section 6 of this Agreement.
2.4    Expense Reimbursement. The Company will reimburse Executive for
reasonable business expenses in accordance with the Company’s standard expense
reimbursement policy. For the avoidance of doubt, to the extent that any
reimbursements payable to Executive are subject to the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”): (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.
3.    INTELLECTUAL PROPERTY, NON-DISCLOSURE, AND NON-SOLICITATION OBLIGATIONS.
Contemporaneously with this Agreement and as a condition of continued
employment, the parties hereto have entered into an Intellectual Property,
Non-Disclosure, and Non-Solicitation Agreement, attached hereto as Exhibit C,
which may be amended by the parties from time to time without regard to this
Agreement. The Intellectual Property, Non-Disclosure, and Non-Solicitation
Agreement contains provisions that are intended by the parties to survive and do
survive termination or expiration of this Agreement.
4.    OUTSIDE ACTIVITIES. Except with the prior written consent of the CEO,
Executive will not, while employed by the Company, undertake or engage in any
other employment, occupation, or business enterprise that would interfere with
Executive’s responsibilities and the performance of Executive’s duties hereunder
except for (i) reasonable time devoted to volunteer services for or on behalf of
such religious, educational, non-profit, and/or other charitable organization as
Executive may wish to serve, (ii) reasonable time devoted to activities in the
non-profit and business communities consistent with Executive’s position with
the Company and any of its Affiliates, (iii) reasonable time serving as trustee,
director, or advisor to any family companies or trusts, (iv) reasonable time
devoted to service as an advisor to DataRobot, Inc.; or (v) with the prior
written approval of the CEO, reasonable time devoted to service as a member of
board of directors (or its equivalent in the case of a non-corporate entity) of
a non-competing business, so long as the activities set forth in clauses


3



--------------------------------------------------------------------------------





(i), (ii), (iii), (iv), and (v) do not interfere, individually or in the
aggregate, with the performance of Executive’s duties for the Company and any of
its Affiliates, are not competitive with the business of the Company or any of
its Affiliates, will not otherwise result in Executive’s breach of the
Intellectual Property, Non-Disclosure, and Non-Solicitation Agreement, or create
a business or fiduciary conflict. This restriction shall not, however, preclude
Executive from (x) owning less than one percent (1%) of the total outstanding
shares of a publicly traded company, (y) managing Executive’s passive personal
investments, or (z) employment or service in any capacity with Affiliates of the
Company. As used in this Agreement, “Affiliates” means, at the time of
determination, any “parent” or “subsidiary” of the Company as such terms are
defined in Rule 405 of the Securities Act of 1933, as amended. The Board will
have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.


5.    NO CONFLICT WITH EXISTING OBLIGATIONS. Executive represents that
Executive’s performance of all the terms of this Agreement and continued service
as an employee of the Company do not and will not breach any agreement or
obligation of any kind made prior to Executive’s employment by the Company,
including agreements or obligations Executive may have with prior employers or
entities for which Executive has provided services. Executive has not entered
into, and Executive agrees that Executive will not enter into, any agreement or
obligation, either written or oral, in conflict herewith or with Executive’s
duties to the Company.


6.    TERMINATION OF EMPLOYMENT. The parties acknowledge that Executive’s
employment relationship with the Company is at-will. Either Executive or the
Company or any of its Affiliates may terminate the employment relationship at
any time, with or without cause. The provisions in this Section govern the
amount of compensation, if any, to be provided to Executive upon termination of
employment and do not alter this at-will status.


6.1    Termination by Virtue of Death or Disability of Executive.
(a)    In the event of Executive’s death while employed pursuant to this
Agreement, all obligations of the parties hereunder and Executive’s employment
shall terminate immediately, and the Company shall, pursuant to the Company’s
standard payroll policies and applicable law, pay to Executive’s legal
representatives the Accrued Obligations (as defined in Section 6.2(d) below) due
to Executive. In addition, subject to Executive’s estate’s compliance with
Section 6.2(b) below, Executive’s covered dependents will be eligible to receive
the COBRA Premiums (as defined in Section 6.2(a)(ii) below), but not (i) the
other Non-CIC Severance Benefits (as defined in Section 6.2(a) below), (ii) the
CIC Severance Benefits (as defined in Section 6.3(a) below), or (iii) except as
provided under any benefit plan or program, any other severance compensation or
benefit.
(b)    Subject to applicable state and federal law, the Company or any of its
Affiliates shall at all times have the right, upon written notice to Executive,
to terminate this Agreement based on Executive’s Disability (as defined below).
Termination by the Company or any of its Affiliates of Executive’s employment
based on “Disability” shall mean termination because Executive is unable due to
a physical or mental condition to perform the essential functions of Executive’s
position with or without reasonable accommodation for six (6) months in the
aggregate during any twelve (12) month


4



--------------------------------------------------------------------------------





period or based on the written certification by two licensed physicians of the
likely continuation of such condition for such period. This definition shall be
interpreted and applied consistent with the Americans with Disabilities Act, the
Family and Medical Leave Act, and other applicable law. In the event Executive’s
employment is terminated based on Executive’s Disability, Executive will be
entitled to the Accrued Obligations due to Executive. In addition, subject to
Executive’s compliance with Section 6.2(b) below, Executive will be eligible to
receive the COBRA Premiums, but not (i) the other Non-CIC Severance Benefits,
(ii) the CIC Severance Benefits, or (iii) except as provided under any benefit
plan or program, any other severance compensation or benefit.
6.2    Termination by the Company or Resignation by Executive.
(a)    The Company or any of its Affiliates shall have the right to terminate
Executive’s employment pursuant to this Section 6.2 at any time with or without
Cause, by giving notice as described in Section 7.1 of this Agreement. Likewise,
Executive can resign from employment with or without Good Reason, by giving
notice as described in Section 7.1 of this Agreement. Executive hereby agrees to
provide at least thirty (30) days’ notice of Executive’s resignation without
Good Reason and to comply with the additional notice requirements set forth in
Section 6.2(e) below for any resignation for Good Reason. If Executive is
terminated by the Company or any of its Affiliates (with or without Cause) or
resigns from employment with the Company (with or without Good Reason), then
Executive shall be entitled to the Accrued Obligations. In addition, if
Executive is terminated without Cause or resigns for Good Reason, and provided
that such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and further provided that
Executive executes and allows to become effective a separation agreement that
includes, among other terms, a general release of claims in favor of the Company
and its affiliates and representatives, in a form substantially similar to the
form attached hereto as Exhibit D (the “Separation Agreement”), and subject to
Section 6.2(b) (the date that the general release of claims in the Separation
Agreement becomes effective and may no longer be revoked by Executive is
referred to as the “Release Date”), then Executive shall be eligible to receive
the following severance benefits (collectively the “Non-CIC Severance
Benefits”):
(i)    An amount equal to twelve (12) months of Executive’s then current Base
Salary, less standard payroll deductions and withholdings, paid in installments
on the Company’s regular bimonthly payroll dates (the “Cash Severance”);
(ii)    Provided Executive or Executive’s covered dependents, as the case may
be, timely elects continued coverage under COBRA under the Company’s group
health plans following such termination, the portion of the COBRA premiums which
is equal to the cost of the coverage that the Company was paying as of the date
of termination, to continue Executive’s (and Executive’s covered dependents, as
applicable) health insurance coverage in effect on the termination date until
the earliest of: (1) twelve (12) months following the termination date; (2) the
date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment; or (3)
the date Executive ceases to be eligible for COBRA continuation coverage for any
reason, including plan termination (such period from the termination date
through the earlier of (1)-(3), (the “COBRA Payment Period”). Notwithstanding
the foregoing, if at any time the Company


5



--------------------------------------------------------------------------------





determines that its payment of COBRA premiums on Executive’s behalf would result
in a violation of applicable law (including, but not limited to, the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of paying COBRA premiums
pursuant to this Section, the Company shall pay Executive on the last day of
each remaining month of the COBRA Payment Period, a fully taxable cash payment
equal to the COBRA premium for such month, subject to applicable tax
withholding, for the remainder of the COBRA Payment Period. Nothing in this
Agreement shall deprive Executive of Executive’s rights under COBRA or ERISA for
benefits under plans and policies arising under Executive’s employment by the
Company (all benefits in this subsection collectively referred to as the “COBRA
Premiums”);
(iii)    A lump sum cash payment in an amount equal to the Target Bonus for the
year in which the termination occurs, prorated based on Executive’s last day of
employment, reduced by any Quarterly Bonus amounts already paid to Executive or
included in the definition of Accrued Obligations for the calendar year in which
such termination date occurs, and subject to standard payroll deductions and
withholdings, which will be paid on the next date on which Quarterly Bonuses are
scheduled to be paid, which in no event will be later than March 15 of the year
following the year in which the termination date occurs (subject to Section
6.2(c)); and
(iv)    Consistent with Executive’s Equity Awards, acceleration of the vesting
schedule of Executive’s Equity Awards on a pro rata basis as follows: (A) to the
extent any of Executive’s Equity Awards vest twenty-five percent (25%) on the
first twelve (12) month anniversary of the vesting commencement date applicable
to such Equity Awards and on a quarterly basis in equal quarterly installments
thereafter, then provided such termination occurs following the first
anniversary of the vesting commencement date, such Equity Awards shall be
credited with an additional vesting percentage equal to six and twenty-five
hundredths percent (6.25%) multiplied by a fraction, the numerator of which is
equal to the number of completed months of continuous service with the Company
that have elapsed since the most recent quarterly anniversary of the applicable
vesting commencement date and the denominator of which is three (3); (B) to the
extent any of Executive’s Equity Awards vest on an annual basis in equal annual
installments, such Equity Awards shall be credited with an additional vesting
percentage equal to twenty-five percent (25%) multiplied by a fraction, the
numerator of which is equal to the number of completed months of continuous
service with the Company that have elapsed since the most recent yearly
anniversary of the applicable vesting commencement date and the denominator of
which is twelve (12); (C) to the extent that any of Executive’s Equity Awards
are structured such that twenty-five percent (25%) of the Equity Award vests in
twelve (12) equal monthly installments over the twelve (12) month period
beginning on the second anniversary of that Equity Award’s vesting commencing
date and the remaining seventy-five percent (75%) of the Equity Award vests in
twelve (12) equal monthly installments over the twelve (12) month period
beginning on the third anniversary of that Equity Award’s vesting commencing
date, provided such termination occurs following the second anniversary of the
vesting commencement date, such Equity Awards shall be credited with an
additional vesting percentage equal to twenty-five percent (25%) multiplied by a
fraction, the numerator of which is equal to the number of completed months of
continuous service with the Company elapsed since the second anniversary of the
applicable vesting commencing date and the denominator


6



--------------------------------------------------------------------------------





of which is twelve (12); and (D) to the extent any Equity Award is granted on or
following the Effective Date with a vesting schedule not set forth in any of the
foregoing clauses (A), (B), or (C), such Equity Award shall be subject to such
accelerated vesting as set forth in the terms of the award agreement governing
such Equity Award.
(b)    Executive shall not receive the Non-CIC Severance Benefits pursuant to
Section 6.2(a) unless Executive executes the Separation Agreement within the
consideration period specified therein, which shall in no event be more than 45
days, and until the Separation Agreement becomes effective and can no longer be
revoked by Executive under its terms. Executive’s ability to receive benefits
pursuant to Section 6.2(a) (or Executive’s estate’s ability to receive benefits
pursuant to Section 6.1(a) as applicable) is further conditioned upon Executive
(or Executive’s estate, as applicable): returning all Company property;
complying with Executive’s post-termination obligations under this Agreement and
the Intellectual Property, Non-Disclosure, and Non-Solicitation Agreement;
complying with the Separation Agreement, including without limitation any
non-disparagement and confidentiality provisions contained therein; and
resignation from any other positions Executive holds with the Company, effective
no later than Executive’s date of termination (or such other date as requested
by the Board).


(c)    The Company will not make any payments to Executive with respect to any
of the benefits pursuant to Section 6.2(a) prior to the 60th day following
Executive’s date of termination. On the 60th day following Executive’s date of
termination, and provided that Executive has delivered an effective Separation
Agreement, the Company will make the first payments to Executive under
Section 6.2(a)(i) and (iii) in a lump sum equal to the aggregate amount of
payments that the Company would have paid Executive through such date had the
payments commenced on Executive’s date of termination through such 60th day,
with the balance of the payments paid thereafter on the schedule described
above, subject to any delay in payment required by Section 6.7.


(d)    For purposes of this Agreement, “Accrued Obligations” are (i) Executive’s
accrued but unpaid salary through the date of termination and, if required by
applicable law and the Company’s applicable policy as of the time of
termination, any accrued but unused vacation through the date of termination
(both of which, for purpose of clarity, shall be paid in cash), (ii) any
unreimbursed business expenses incurred by Executive payable in accordance with
the Company’s standard expense reimbursement policies, (iii) benefits owed to
Executive under any qualified retirement plan or health and welfare benefit plan
in which Executive was a participant in accordance with applicable law and the
provisions of such plan, and (iv) any Quarterly Bonus earned but unpaid for the
prior quarter.
(e)    For purposes of this Agreement, “Good Reason” means any of the following
actions taken by the Company or any of its Affiliates without Executive’s
express prior written consent: (i) a material reduction by the Company or any of
its Affiliates of Executive’s base salary (other than in a broad based reduction
similarly affecting all other members of the Company’s executive management);
(ii) a material breach by the Company of this Agreement or any other material
written agreement between Executive and the Company concerning the terms and
conditions of Executive’s employment; (iii) the relocation of Executive’s
principal place of employment, without


7



--------------------------------------------------------------------------------





Executive’s consent, to a place that increases Executive’s one-way commute by
more than fifty (50) miles as compared to Executive’s then-current principal
place of employment immediately prior to such relocation; or (iv) a material
reduction in Executive’s duties, authority, or responsibilities for Holdings
relative to Executive’s duties, authority, or responsibilities for Holdings in
effect immediately prior to such reduction; provided, however, that, any such
termination by Executive shall only be deemed for Good Reason pursuant to this
definition if: (1) Executive gives the Company written notice of Executive’s
intent to terminate for Good Reason within thirty (30) days following
Executive’s learning of the occurrence of the condition(s) that Executive
believes constitute(s) Good Reason, which notice shall describe such
condition(s); (2) the Company and/or Affiliate fails to remedy such condition(s)
within thirty (30) days following receipt of the written notice (the “Cure
Period”); and (3) Executive voluntarily terminates Executive’s employment within
sixty (60) days following the end of the Cure Period. For the avoidance of
doubt, any change in (a) Executive’s title, (b) the officer to whom Executive
reports, (c) the entity structure of the Company, including as a result of a
reorganization, sale, shutdown, or any other discontinuance of an Affiliate, or
(d) the Company or the Affiliate serving as Executive’s employing entity, in
each case, without a corresponding material reduction in Executive’s duties,
authority, or responsibilities, in accordance with clause (iv) above, shall not
constitute Good Reason.
(f)    For purposes of this Agreement, “Cause” means (i) Executive’s conviction
of, indictment, or plea of nolo contendere for any crime (whether or not
involving the Company or any of its Affiliates) (A) constituting a felony or (B)
that results in a material adverse impact on the performance of Executive’s
duties to the Company or any of its Affiliates, or otherwise results in a
material adverse impact on the business or reputation of the Company or any of
its Affiliates; (ii) willful misconduct on the part of Executive, in connection
with Executive’s employment (including any willful misconduct that constitutes a
material violation of the material written policies of the Company or any of its
Affiliates, including, but not limited to, those relating to sexual harassment
or the disclosure or misuse of confidential information), that results in
material injury to the business or reputation of the Company or any of its
Affiliates; (iii) misappropriation by Executive of any material assets or any
business opportunities of the Company or any of its Affiliates that results in
material financial harm to the Company or any of its Affiliates; (iv)
embezzlement or fraud committed by Executive or at Executive’s direction, which
results in material financial harm to the Company, (v) Executive’s willful and
material refusal to perform Executive’s duties for the Company or any of its
Affiliates; or (vi) Executive’s material breach of a material provision of this
Agreement, the Intellectual Property, Non-Disclosure, and Non-Solicitation
Agreement, or any other material written agreement between Executive and the
Company or any of its Affiliates; provided, however, that with respect to any
termination for Cause relying on clause (ii), (iii), or (v) of this sentence, to
the extent that such act or acts or failure or failures to act are curable,
Executive shall be given not less than ten (10) days’ written notice of the
Company’s or any of its Affiliates’ intention to terminate Executive for Cause,
such notice to state in detail the particular act or acts or failure or failures
to act that constitute the grounds on which the proposed termination for Cause
is based, and such termination shall be effective at the expiration of such ten
(10) day notice period unless the Board determines in its reasonable discretion
that Executive has cured or taken steps designed to result in cure of such act
or acts or failure or failures to act that give rise to Cause during such
period. In addition, if, within ninety (90) days subsequent to the termination
of Executive for any reason other than by the Company or any of its Affiliates
for Cause, it is discovered that Executive’s employment could have been
terminated for Cause pursuant to clause (ii) or (v) of the immediately preceding
sentence, Executive’s employment


8



--------------------------------------------------------------------------------





shall, at the discretion of the Board, be deemed to have been terminated by the
Company or any of its Affiliates, as applicable, for Cause, and Executive shall
be required to repay to the Company all amounts received by Executive in
connection with any severance benefits that Executive would not have received
had such termination been by the Company or any of its Affiliates for Cause.
(g)    The benefits provided to Executive pursuant to this Section 6.2 are in
lieu of, and not in addition to, any benefits to which Executive may otherwise
be entitled under any Company severance plan, policy, or program. Executive is
not required to mitigate amounts payable under this Section 6.2 or under Section
6.3 by seeking other employment or otherwise, nor must Executive return to the
Company any amounts earned under subsequent employment.
(h)    Any damages caused by the termination of Executive’s employment without
Cause or for Good Reason would be difficult to ascertain; therefore, the Non-CIC
Severance Benefits for which Executive is eligible pursuant to Section 6.2(a)
above in exchange for the Separation Agreement is agreed to by the parties as
liquidated damages, to serve as full compensation, and not a penalty.


(i)    If the Company or any of its Affiliates terminates Executive’s employment
for Cause or Executive resigns from employment with the Company without Good
Reason, regardless of whether or not such termination is in connection with a
Change in Control (as defined in Exhibit B hereto), then Executive shall be
entitled to the Accrued Obligations, but Executive will not receive the Non-CIC
Severance Benefits, the CIC Severance Benefits, or any other severance
compensation or benefit.


6.3    Resignation by Executive for Good Reason or Termination by the Company
without Cause (in connection with a Change in Control).
(a)    In the event that the Company or any of its Affiliates terminates
Executive’s employment without Cause or Executive resigns for Good Reason within
three (3) months prior to the date that a definitive agreement providing for a
Change in Control is entered into or twelve (12) months following the effective
date of a Change in Control (“Change in Control Termination Date”), then
Executive shall be entitled to the Accrued Obligations and, subject to
Executive’s compliance with Section 6.2(b) above, Executive shall be eligible to
receive the following severance benefits (collectively the “CIC Severance
Benefits”), subject to the terms and conditions set forth in Section 6.3(b):
(i)    The Cash Severance and COBRA Premiums described in Section 6.2(a)(i) and
(ii); provided that the Cash Severance shall be paid in a lump sum as set forth
in Section 6.3(b) below;
(ii)    A lump sum cash payment in an amount equal to one (1) times the Target
Bonus for the year in which the termination occurs, subject to standard payroll
deductions and withholdings, which will be paid on the next date on which the
next Quarterly Bonuses are scheduled to be paid, which in no event will be later
than March 15 of the year following the year in which the termination date
occurs (subject to Section 6.3(b));


9



--------------------------------------------------------------------------------





(iii)    A lump sum cash payment in an amount equal to one (1) times the Target
Bonus for the year in which the termination occurs, prorated based on
Executive’s last day of employment, reduced by any Quarterly Bonus amounts
already paid to Executive or included in the definition of Accrued Obligations
for the calendar year in which such termination date occurs, and subject to
standard payroll deductions and withholdings, which will be paid on the next
date on which Quarterly Bonuses are scheduled to be paid, which in no event will
be later than March 15 of the year following the year in which the termination
date occurs (subject to Section 6.3(b)); and
(iv)    Effective as of the later of Executive’s Change in Control Termination
Date or the effective date of the Change in Control, the vesting and
exercisability of all outstanding Equity Awards held by Executive immediately
prior to the Change in Control Termination Date shall be accelerated (and lapse,
in the case of reacquisition or repurchase rights) in full. Executive’s Equity
Awards shall remain outstanding following Executive’s Change in Control
Termination Date if and to the extent necessary to give effect to this Section
6.3(a)(iv) subject to earlier termination under the terms of the equity plan
under which such awards were granted and the original maximum term of the award
(without regard to Executive’s termination).
(b)    The Company will not make any payments to Executive with respect to any
of the benefits pursuant to Section 6.3(a) prior to the 60th day following
Executive’s date of termination. On the 60th day following Executive’s date of
termination, and provided that Executive has delivered an effective Separation
Agreement, the Company will make the lump sum payments to Executive specified in
Section 6.3(a)(i) and the lump sum payments specified in Sections
6.3(a)(ii)-(iii) that have not yet been made due to this Section 6.3(b), subject
to any delay in payment required by Section 6.7.


(c)    The benefits provided to Executive pursuant to this Section 6.3 are in
lieu of, and not in addition to, any benefits to which Executive may otherwise
be entitled under any Company severance plan, policy, or program.


(d)    Any damages caused by the termination of Executive’s employment without
Cause or for Good Reason in connection with a Change in Control would be
difficult to ascertain; therefore, the CIC Severance Benefits for which
Executive is eligible pursuant to Section 6.3(a) above in exchange for the
Separation Agreement is agreed to by the parties as liquidated damages, to serve
as full compensation, and not a penalty.


6.4    Intentionally Omitted.
6.5    Cooperation With the Company After Termination of Employment. Following
termination of Executive’s employment for any reason, Executive shall reasonably
cooperate with the Company or any of its Affiliates, for a period of sixty (60)
days following Executive’s termination of employment, in all matters relating to
the winding up of Executive’s pending work including, but not limited to, any
litigation in which the Company or any of its Affiliates is involved,


10



--------------------------------------------------------------------------------





and the orderly transfer of any such pending work to such other Executives as
may be designated by the Company or any of its Affiliates; provided, that the
Company agrees that the Company (a) shall make reasonable efforts to minimize
disruption of Executive’s other activities, and (b) shall reimburse Executive
for all reasonable expenses incurred in connection with such cooperation,
including, without limiting Executive’s rights to indemnification, for
reasonable attorney’s fees and costs of legal counsel incurred by Executive in
connection with such cooperation.
6.6    Effect of Termination. Executive agrees that should Executive’s
employment be terminated for any reason, Executive shall be deemed to have
resigned from any and all positions with the Company, including, but not limited
to, a position on the Board and all positions with any and all subsidiaries and
Affiliates of the Company.
6.7    Application of Section 409A.
(a)    It is intended that all of the compensation payable under this Agreement,
to the greatest extent possible, either complies with the requirements of
Section 409A of the Code and the regulations and other guidance thereunder and
any state law of similar effect (collectively, “Section 409A”) or satisfies one
or more of the exemptions from the application of Section 409A, and this
Agreement will be construed in a manner consistent with such intention,
incorporating by reference all required definitions and payment terms.
(b)    No severance payments will be made under this Agreement unless
Executive’s termination of employment constitutes a Separation from Service. For
purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(iii)), Executive’s right to receive
any installment payments under this Agreement (whether severance payments or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment.
(c)    To the extent that any severance payments are deferred compensation under
Section 409A, and are not otherwise exempt from the application of Section 409A,
then, to the extent required to comply with Section 409A, if the period during
which Executive may consider and sign the Separation Agreement spans two
calendar years, the severance payments will not begin until the second calendar
year. If the Company determines that the severance benefits provided under this
Agreement constitutes “deferred compensation” under Section 409A and if
Executive is a “specified employee” of the Company, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code at the time of Executive’s Separation from
Service, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the
severance will be delayed as follows: on the earlier to occur of (a) the date
that is six months and one day after Executive’s Separation from Service, and
(b) the date of Executive’s death, the Company will (i) pay to Executive a lump
sum amount equal to the sum of the severance benefits that Executive would
otherwise have received if the commencement of the payment of the severance
benefits had not been delayed pursuant to this Section 6.7(c); and (ii) commence
paying the balance of the severance benefits in accordance with the applicable
payment schedule set forth in Sections 6.2 and 6.3. No interest shall be due on
any amounts deferred pursuant to this Section 6.7(c).


11



--------------------------------------------------------------------------------





(d)    To the extent required to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts reimbursable to Executive under this Agreement shall
be paid to Executive on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Executive) during any one year
may not effect amounts reimbursable or provided in any subsequent year. The
Company makes no representation that compensation paid pursuant to the terms of
this Agreement will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to any such payment.
6.8    Excise Tax Adjustment.
(a)    If any payment or benefit Executive will or may receive from the Company
or otherwise (a “280G Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax, or (y) the
largest portion, up to and including the total, of the Payment, whichever amount
(i.e., the amount determined by clause (x) or by clause (y)), after taking into
account all applicable federal, state, and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in a Payment is required pursuant to the
preceding sentence and the Reduced Amount is determined pursuant to clause (x)
of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for Executive.
If more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).
(b)    Notwithstanding any provision of Section 6.8 to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.
(c)    Unless Executive and the Company agree on an alternative accounting firm
or law firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the Change in
Control transaction shall perform the foregoing calculations. If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity, or group effecting the Change in Control transaction, the
Company shall appoint a nationally recognized accounting or law firm to make the
determinations required by this


12



--------------------------------------------------------------------------------





Section 6.8. The Company shall bear all expenses with respect to the
determinations by such accounting or law firm required to be made hereunder. The
Company shall use commercially reasonable efforts to cause the accounting or law
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Executive and the Company
within fifteen (15) calendar days after the date on which Executive’s right to a
280G Payment becomes reasonably likely to occur (if requested at that time by
Executive or the Company) or such other time as requested by Executive or the
Company.
(d)    If Executive receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of Section 6.8(a) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, Executive agrees to promptly return to the Company a sufficient
amount of the Payment (after reduction pursuant to clause (x) of Section 6.8(a))
so that no portion of the remaining Payment is subject to the Excise Tax. For
the avoidance of doubt, if the Reduced Amount was determined pursuant to clause
(y) of Section 6.8(a), Executive shall have no obligation to return any portion
of the Payment pursuant to the preceding sentence.
7.    GENERAL PROVISIONS.
7.1    Notices. Any notices required hereunder shall be in writing and shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail or confirmed facsimile if sent during
normal business hours of the recipient, and if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at its primary office location and to Executive at Executive’s address as listed
on the Company payroll or (if notice is given prior to Executive’s termination
of employment) to Executive’s Company-issued email address, or at such other
address as the Company or Executive may designate by ten (10) days advance
written notice to the other.
7.2    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provisions had never been contained herein.
7.3    Waiver. If either party should waive any breach of any provisions of this
Agreement, Executive or the Company shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.
7.4    Complete Agreement. This Agreement (including its Exhibits), and any
other separate agreement relating to stock awards constitute the entire
agreement between Executive and the Company with regard to the subject matter
hereof and supersede any prior oral discussions or written communications and
agreements. This Agreement is entered into without reliance on any


13



--------------------------------------------------------------------------------





promise or representation other than those expressly contained herein, and it
cannot be modified or amended except in writing signed by Executive and an
authorized officer of the Company.
7.5    Counterparts. This Agreement may be executed by electronic transmission
and in separate counterparts, any one of which need not contain signatures of
more than one party, but all of which taken together will constitute one and the
same Agreement.
7.6    Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
7.7    Successors and Assigns. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said company or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. Executive may not assign or
transfer this Agreement or any rights or obligations hereunder, other than to
Executive’s estate upon Executive’s death.
7.8    Choice of Law. All questions concerning the construction, validity, and
interpretation of this Agreement will be governed by the law of the State of
Maryland.
7.9    Resolution of Disputes. The parties recognize that litigation in federal
or state courts or before federal or state administrative agencies of disputes
arising out of Executive’s employment with the Company or any of its Affiliates
or out of this Agreement, or Executive’s termination of employment or
termination of this Agreement, may not be in the best interests of either
Executive or the Company or any of its Affiliates, and may result in unnecessary
costs, delays, complexities, and uncertainty. The parties agree that any dispute
between Executive and the Company or any of its Affiliates arising out of or
relating to the negotiation, execution, performance or termination of this
Agreement or any other agreement between the parties, regardless of whether that
agreement itself specifies arbitration as an exclusive remedy, Executive’s
employment, including, but not limited to, any claim arising out of this
Agreement, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act of 1990, Section 1981 of the Civil Rights
Act of 1966, as amended, the Family Medical Leave Act, the Employee Retirement
Income Security Act, and any similar federal, state, or local law, statute,
regulation, or any common law doctrine, whether that dispute arises during or
after employment, shall be settled by binding arbitration in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association; provided however, that this arbitration provision shall
not apply to sexual harassment claims to the extent prohibited by applicable
law. To the extent applicable law prohibits mandatory arbitration of sexual
harassment claims, in the event Executive intends to bring multiple claims,
including a sexual harassment claim, the sexual harassment claim may be publicly
filed with a court, while any other claims will remain subject to mandatory
arbitration. The location for the arbitration (or any litigation as permitted
herein) shall be the Howard County, Maryland area. Any award made by such panel
shall be final, binding, and conclusive on the parties for all purposes and
shall be kept confidential, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The
arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of


14



--------------------------------------------------------------------------------





the arbitration shall be borne by the Company; provided however, that at
Executive’s option, Executive may voluntarily pay up to one-half the costs and
fees. The arbitrator may award reasonable attorney’s fees, costs, and expenses
to the prevailing party in any arbitration, in addition to any other relief to
which the prevailing party may be entitled. The parties acknowledge and agree
that their obligations to arbitrate under this Section survive the termination
of this Agreement and continue after the termination of the employment
relationship between Executive and the Company. The parties each further agree
that the arbitration provisions of this Agreement shall provide each party with
its exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement. Except as otherwise stated above, by electing arbitration as the
means for final settlement of all claims, the parties hereby waive their
respective rights to, and agree not to, sue each other in any action in a
Federal, State, or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request, or motion will be made for trial by
jury.


IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
day and year first written above.
Tenable, Inc.


By: /s/ Amit Yoran    
Amit Yoran
President, Chief Executive Officer and Chairman
Tenable Holdings, Inc.


Executive:




/s/ John G. Negron                
John G. Negron




15



--------------------------------------------------------------------------------







Exhibit A


PRIOR EQUITY AWARDS


Nature of Grant
Grant Date
Vesting Commencement Date
Number of Shares
Exercise Price
Expiration Date
Incentive Stock Option
02/27/17
02/27/17
94,116
$4.25
02/27/27
Nonqualified Stock Option
02/27/17
02/27/17
525,884
$4.25
02/27/27
Nonqualified Stock Option
06/21/18
06/21/18
161,616
$16.21
06/21/28





16



--------------------------------------------------------------------------------







Exhibit B


“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of any one or more of the following events:
(i)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of Holdings representing more than 50% of the combined voting power
of Holdings’ then outstanding securities other than by virtue of a merger,
consolidation, or similar transaction. Notwithstanding the foregoing, a Change
in Control will not be deemed to occur (A) on account of the acquisition of
securities of Holdings directly from Holdings, (B) on account of the acquisition
of securities of Holdings by an investor, any affiliate thereof or any other
Exchange Act Person that acquires Holdings’ securities in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for Holdings through the issuance of equity securities, (C) on account
of the acquisition of securities of Holdings by any individual who is, on the
IPO Date, either an executive officer or a member of the Board (a “Director”)
(either, an “IPO Investor”) and/or any entity in which an IPO Investor has a
direct or indirect interest (whether in the form of voting rights or
participation in profits or capital contributions) of more than 50%
(collectively, the “IPO Entities”) or on account of the IPO Entities continuing
to hold shares that come to represent more than 50% of the combined voting power
of Holdings’ then outstanding securities as a result of the conversion of any
class of Holdings’ securities into another class of Holdings’ securities having
a different number of votes per share pursuant to the conversion provisions set
forth in Holdings’ Amended and Restated Certificate of Incorporation; or (D)
solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by Holdings reducing the number of shares outstanding, provided that
if a Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by Holdings, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;
(ii)    there is consummated a merger, consolidation, or similar transaction
involving (directly or indirectly) Holdings and, immediately after the
consummation of such merger, consolidation, or similar transaction, the
stockholders of Holdings immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation, or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation, or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of Holdings
immediately prior to such transaction; provided, however, that a merger,
consolidation, or similar transaction will not constitute a Change in Control
under this prong of the definition if the outstanding voting securities
representing more than 50% of the combined voting power of the surviving Entity
or its parent are owned by the IPO Entities;


17



--------------------------------------------------------------------------------





(iii)    there is consummated a sale, lease, exclusive license, or other
disposition of all or substantially all of the consolidated assets of Holdings
and its Subsidiaries, other than a sale, lease, license, or other disposition of
all or substantially all of the consolidated assets of Holdings and its
Subsidiaries to an Entity, more than 50% of the combined voting power of the
voting securities of which are Owned by stockholders of Holdings in
substantially the same proportions as their Ownership of the outstanding voting
securities of Holdings immediately prior to such sale, lease, license, or other
disposition; provided, however, that a sale, lease, exclusive license, or other
disposition of all or substantially all of the consolidated assets of Holdings
and its Subsidiaries will not constitute a Change in Control under this prong of
the definition if the outstanding voting securities representing more than 50%
of the combined voting power of the acquiring Entity or its parent are owned by
the IPO Entities;
(iv)    individuals who, on the IPO Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board.
Notwithstanding the foregoing definition, the term Change in Control will not
include a sale of assets, merger or other transaction effected exclusively for
the purpose of changing the domicile of Holdings.
“Common Stock” means, as of the IPO Date, the common stock of Holdings, having
one vote per share.
“Entity” means a corporation, partnership, limited liability company, or other
entity.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Exchange Act Person” means any natural person, Entity, or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” will not include (i) Holdings or any Subsidiary of Holdings, (ii)
any employee benefit plan of Holdings or any Subsidiary of Holdings or any
trustee or other fiduciary holding securities under an employee benefit plan of
Holdings or any Subsidiary of Holdings, (iii) an underwriter temporarily holding
securities pursuant to a registered public offering of such securities, (iv) an
Entity Owned, directly or indirectly, by the stockholders of Holdings in
substantially the same proportions as their Ownership of stock of Holdings; or
(v) any natural person, Entity, or “group” (within the meaning of Section 13(d)
or 14(d) of the Exchange Act) that, as of the IPO Date, is the Owner, directly
or indirectly, of securities of Holdings representing more than 50% of the
combined voting power of Holdings’ then outstanding securities.
“IPO Date” means the date of the underwriting agreement between Holdings and the
underwriter(s) managing the initial public offering of the Common Stock,
pursuant to which the Common Stock is priced for the initial public offering.
“Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity,


18



--------------------------------------------------------------------------------





directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares voting power, which includes the power
to vote or to direct the voting, with respect to such securities.
“Subsidiary” means, with respect to Holdings, (i) any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether, at the time, stock of any other class or classes of such corporation
will have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, Owned by Holdings, and (ii)
any partnership, limited liability company, or other entity in which Holdings
has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than 50%.




19



--------------------------------------------------------------------------------







Exhibit C


INTELLECTUAL PROPERTY, NON-DISCLOSURE, AND
NON-SOLICITATION AGREEMENT
Tenable, Inc. (the “Company”) and I, ______________________________, have
entered into this Intellectual Property, Non-Disclosure, and Non-Solicitation
Agreement (the “Agreement”) effective as of __________, 2019. I agree that I am
entering into this Agreement in consideration of the amended and restated
employment agreement into which I am concurrently entering with the Company, my
continued employment with the Company and its affiliated entities, including,
but not limited to, the Company’s parent entity, Tenable Holdings, Inc.
(collectively, the “Company Entities”), the compensation now and later paid to
me, and in further consideration of the Company Entities providing me with
ongoing access to and use of the Confidential Information (defined below) and
Specialized Training (defined below), as well as other valuable consideration,
the sufficiency of which I acknowledge.
Recitals


WHEREAS, during the course of my employment, I will have access to and knowledge
of the trade secrets and Confidential Information of the Company Entities; and


WHEREAS, the Company Entities maintain a technically skilled workforce by
conducting specialized in-house training and development of employees which is
vital to maintain a competitive operation; and


WHEREAS, it is of material benefit to me to participate in on the job training
and receive additional training and knowledge provided by the Company Entities
and it is of material benefit to reasonably restrict the use of said training in
a competitive marketplace and to restrict the disclosure of the Company
Entities’ trade secrets and Confidential Information with a nondisclosure and
non-solicitation agreement both of which are reasonable in terms of scope,
geography and duration.


Accordingly, in consideration of the mutual promises and covenants contained
herein, including but not limited to the amended employment agreement into which
I am concurrently entering with the Company, the Company and I agree as follows:


1.Confidential Information.
A.    Definition. For purposes of this Agreement, “Confidential Information”
means information not generally known or available outside the Company Entities
and information entrusted to the Company Entities in confidence by third
parties. “Confidential Information” includes, without limitation, all Inventions
(as defined below), technical data, trade secrets, know-how, research, product
or service ideas or plans, software code and designs, developments, processes,
formulas, techniques, designs and drawings, hardware configuration information,
information relating to employees and other service providers of the Company
Entities (including, but not limited to, their names, contact information, jobs,
compensation and expertise), information relating to suppliers and


20



--------------------------------------------------------------------------------





customers (including, but not limited to, those on whom I called or with whom I
became acquainted during my employment), information relating to stockholders or
lenders, price lists, pricing methodologies, cost data, market share data,
marketing plans, licenses, contract information, business plans, financial
forecasts, historical financial data, budgets or other business information I
have learned or developed during the course of my service relationship with the
Company Entities, including any consulting or other service relationship with
the Company Entities prior to my current employment and any information I
learned or developed during onboarding.
The absence of any marking or statement that particular information is
Confidential Information shall not affect its status as Confidential
Information.
Confidential Information shall not include:
i.     Information in the public domain not as a result of breach of any duty by
me or any other person;
ii.    Information published or disseminated by the Company Entities without
restriction to persons other than me;
iii.    Information recognized as being part of my general skills, experience,
and know-how, including information which was known to me prior to my employment
or other service relationship with the Company Entities; and
iii.    Information identified in writing by the Company Entities as not being
Confidential Information.
I shall bear the burden of proving that information is not Confidential
Information.
B.    Protection of Information. At all times during the term of my employment
and following the termination of my employment, for any reason, all Confidential
Information shall be regarded as confidential, proprietary, and in the nature of
trade secrets, and I agree not to: (i) disclose or disseminate Confidential
Information to any third party including without limitation employees,
independent contractors or consultants of the Company Entities without a
legitimate business need to know such information, without the prior written
consent of the relevant Company Entity, except as required by law (including,
without limitation, judicial or administrative process) or by existing contracts
to which a Company Entity is a party; (ii) remove Confidential Information from
the Company Entities’ premises or make copies of Confidential Information
without a valid business purpose; or (iii) use Confidential Information for my
own benefit or for the benefit of any third party or in any way that would be
detrimental to the Company Entities’ business. I also agree to take all actions
necessary to avoid unauthorized disclosure and otherwise to maintain the
confidential or proprietary nature of such Confidential Information. If I am not
certain whether or not information is confidential, I will treat that
information as Confidential Information until I have written verification from
the relevant Company Entity that the information is not Confidential
Information. Notwithstanding the foregoing, or anything to the contrary in this
Agreement or any other agreement between the Company Entities and me, nothing in
this Agreement shall limit my right to discuss my employment or report possible
violations of law or regulation with the Equal Employment Opportunity


21



--------------------------------------------------------------------------------





Commission, United States Department of Labor, the National Labor Relations
Board, the Securities and Exchange Commission, or other federal government
agency or similar state or local agency or to discuss the terms and conditions
of my employment with others to the extent expressly permitted by Section 7 of
the National Labor Relations Act or to the extent that such disclosure is
protected under the applicable provisions of law or regulation, including but
not limited to, “whistleblower” statutes or other similar provisions that
protect such disclosure.
C.    Third Party Information and Other Rights. I understand that the Company
Entities have received and in the future will receive from third parties their
confidential and/or proprietary knowledge, data or information (“Third Party
Information”) subject to a duty on the relevant Company Entity’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During my employment and thereafter, I will hold Third Party
Information in confidence and will not disclose to anyone (other than employees,
independent contractors or consultants of the Company Entities who need to know
such information in connection with their work) or use, except in connection
with my work for the Company Entities, Third Party Information without the prior
written consent of the relevant Company Entity. My agreements in this Section 1
are intended to be for the benefit of the Company Entities and any third party
that has entrusted information or physical material to the Company Entities in
confidence. This Agreement is intended to supplement, and not to supersede, any
rights the Company Entities may have with respect to the protection of trade
secrets or confidential or proprietary information.
D.    Restricted Access Granted. In exchange for my agreement not to disclose or
use Confidential Information, except as required in performing my duties for the
Company Entities, and for the non-solicitation covenants, and the other promises
provided herein, the Company agrees to grant me access to Confidential
Information, and to facilitate access to any other Company Entity Confidential
Information, that is required to fulfill the duties of my position. I agree that
the Company has no pre-existing obligation to reveal Confidential Information.
E.    Specialized Training. I agree that I could not perform or continue to
perform my position absent on-going “Specialized Training.” Specialized Training
includes but is not limited to training regarding the Company Entities’
product(s), solutions, services and sales processes which are confidential
and/or proprietary. I acknowledge that use or disclosure of Specialized
Training, except as necessary in carrying out my work for the Company Entities,
would be detrimental to the legitimate competitive interests of the Company
Entities.
F.    No Disclosure of Use of Information of Others. I agree that I will not,
during my employment with the Company Entities, improperly use or disclose any
proprietary information or trade secrets of any former or current employer or
any other person or entity and that I will not bring onto the premises of the
Company Entities any unpublished document or proprietary information belonging
to any such employer, person or entity unless consented to in writing by such
employer, person or entity.
G.    Confidential Disclosure in Reporting Violations of Law or in Court
Filings. Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b), I
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that: (1) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or


22



--------------------------------------------------------------------------------





to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
2.Ownership of Inventions.
A. Definition. For purposes of this Agreement, “Inventions” means discoveries,
developments, concepts, designs, ideas, know how, improvements, inventions,
trade secrets and/or original works of authorship, whether or not patentable,
copyrightable or otherwise legally protectable. This includes, but is not
limited to, any new product, machine, article of manufacture, biological
material, method, procedure, process, technique, use, equipment, device,
apparatus, system, compound, formulation, composition of matter, design or
configuration of any kind, or any improvement thereon. I understand that
“Company Inventions” means any Inventions that I, solely or jointly with others,
author, discover, develop, make, conceive, learn, or reduce to practice, in
whole or in part, during the period of my employment by the Company Entities,
excluding those Inventions addressed in Section 2.D or set forth in Exhibit A.
B.Inventions Retained. I have attached hereto as Exhibit A, without disclosing
any third party confidential information, a complete list describing all
Inventions that I made or conceived or first reduced to practice along or
jointly with others prior to my employment with the Company Entities that relate
in any way to any of the Company Entities’ proposed businesses, products or
research and development, and that are not assigned to the Company hereunder. I
represent that Exhibit A is a complete list of my pre-employment Inventions that
I desire to have specifically excluded from my obligations pursuant to this
Section. If no such list is attached, I represent that there are currently no
such Inventions.
C.Assignment of Company Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and I do hereby assign to the Company, or its designee,
all of my right, title and interest in and to any and all Company Inventions
throughout the world, including all copyrights, patent rights, trademark rights,
mask work rights, moral rights, sui generis database rights and all other
intellectual property rights of any sort relating thereto. I further agree that
all Company Inventions are “works made for hire” to the greatest extent
permitted by applicable law. I hereby waive and irrevocably quitclaim to the
Company or its designee any and all claims, of any nature whatsoever, that I now
have or may hereafter have for infringement of any and all Company Inventions
and intellectual property rights related thereto.
D.Unassigned/Nonassignable Inventions. I recognize that this Agreement will not
be deemed to require assignment of any Invention that I developed entirely on my
own time without using the Company Entities’ equipment, supplies, facilities,
trade secrets, or Confidential Information, except for those Inventions that
either: (i) relate to the Company Entities’ actual or anticipated business,
research or development; or (ii) result from or are connected with work
performed by me for the Company Entities. In addition, I understand that the
Company Inventions will not include, and the provisions hereof requiring
assignment of inventions to the Company do not apply to, any Invention which
qualifies fully for protection from assignment to the Company under any
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”). In order to assist in determining which Inventions qualify for
such exclusion, I will advise the Company promptly in writing, during


23



--------------------------------------------------------------------------------





and after the term of employment, of all Inventions solely or jointly authored,
discovered, developed, conceived or reduced to practice by me, in whole or in
part, during employment.
E.License to Inventions. If in the course of my employment with the Company
Entities I use or incorporate into any Company Invention any Confidential
Information or Inventions in which I or a third party has an interest and which
is not covered by Section 2.C hereof, I will promptly so inform the Company.
Whether or not I give such notice, I hereby irrevocably grant to the Company a
nonexclusive, fully paid-up, royalty-free, assumable, perpetual, worldwide
license, with full right to transfer and sublicense, to practice and exploit
such Confidential Information and Inventions and to make, have made, copy,
modify, make derivative works of, use, sell, import and otherwise distribute
under all applicable intellectual property rights without restriction of any
kind.
F. Moral Rights. To the extent allowed by law, this Section 2 includes all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as or referred to as “moral rights,” “artist’s rights,” “droit
moral” or the like (collectively “Moral Rights”). To the extent I retain any
such Moral Rights under applicable law, I hereby ratify and consent to any
action that may be taken with respect to such Moral Rights by or on behalf of
the Company and agree not to assert any Moral Rights with respect thereto. I
will confirm any such ratifications, consents and agreements from time to time
as requested by the Company.
G.Maintenance of Records. I agree to maintain adequate and current written
records of all Company Inventions made by me (solely or jointly with others)
during the term of my employment with the Company Entities. The records may be
in the form of notes, sketches, drawings, flow charts, electronic data or
recordings or any other format. The records will be available to and remain the
sole property of the Company at all times. I agree to deliver all such records
(including any copies thereof) to the Company, at the time of the termination of
my employment, as provided for in Sections 4 and 9 hereof.
a.    Patents and Copyrights. I agree to assist the Company or its designee, at
its expense, in every proper way to secure the Company’s or its designee’s
rights in the Company Inventions and any copyrights, patent rights, trademark
rights, mask work rights, moral rights, sui generis database rights or other
intellectual property rights of any sort relating thereto throughout the world,
including the disclosure of information with respect thereto, the execution of
all applications, specifications, oaths, assignments, recordations and all other
instruments which the Company or its designee shall deem necessary to apply for,
obtain, maintain and transfer such rights, or if not transferable, waive such
rights, and in order to assign to the Company or its designee, and any
successors, assigns and nominees, the sole and exclusive right, title and
interest in and to such Company Inventions, and any copyrights, patent rights,
trademark rights, mask work rights, sui generis database rights and other
intellectual property rights of any sort relating thereto throughout the world.
I agree that my obligation to execute any such instrument or papers shall
continue during and after the end of my employment with the Company Entities and
until the expiration of the last such intellectual property right to expire in
any country of the world. I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agent and attorney-in-fact, to
act for and in my behalf to execute and file any such applications and to do all
other lawfully permitted acts to further the application for, prosecution,
issuance, maintenance or transfer of letters of patents, copyright,


24



--------------------------------------------------------------------------------





trademark, mask work and other registrations related to such Company Inventions.
This power of attorney is coupled with an interest and will not be affected by
my subsequent incapacity.
b.    Online Accounts. I agree that I will register all domains, usernames,
handles, social media accounts and similar online accounts which I register on
behalf of the Company Entities and which relate to the Company Entities or their
intellectual property rights (the “Online Accounts”) in the name of the relevant
Company Entity, except to the extent that such requests by a Company Entity are
prohibited by law. The term “Online Accounts” shall exclude any domains,
usernames, handles, social media accounts and similar online accounts which I
have registered, or may in the future register, under my name exclusively for my
personal use. If any Online Account that is not (or by the terms of such Online
Account cannot be) registered in the name of a Company Entity is registered in
my name or under my control, I agree to assign ownership and control of such
Online Account to any person designated by the relevant Company Entity upon that
entity’s request and at that entity’s expense. I agree to use any Online
Account, whether registered in my name or the name of a Company Entity, in
compliance with any applicable policies or guidelines of the Company Entities.
3.No Expectation of Privacy. I agree that I have no expectation of privacy with
respect to the Company Entities’ telecommunications, networking or information
processing systems (including, without limitation, files, e-mail messages and
voice messages) and that my activity and any files or messages on or using any
of those systems may be monitored at any time without notice. I further agree
that any property situated on the Company Entities’ premises, including disks
and other storage media, filing cabinets or other work areas, is subject to
reasonable inspection by Company Entity personnel at any time with or without
notice.
4.Return of Equipment and Documents. Upon the termination of my employment for
any reason, or at any time when so requested by a Company Entity, I agree to
promptly return all Company Entity equipment, all Company Entity and client
documents, any other Company Entity or client property in my possession or
control, and any other materials containing Confidential Information, including
all copies of same. I agree that on termination of my employment, or on demand,
I will permit a representative of the Company Entities to access all data stored
on any personal computer, laptop, PDA, telephone or other electronic device or
storage media that I have used in any fashion in connection with my work for the
Company Entities and to permanently remove, copy and/or delete any data
belonging to the Company Entities or related to the Company Entities, their
customers or their business.
5.Non-Solicitation Non-Compete (as applicable).
a.    Non-Solicitation of Clients or Customers. I agree that I shall not, during
my employment by the Company Entities, and for a period of one (1) year
following termination of my employment for any reason, without the prior written
consent of the Company, either directly or indirectly, on my own behalf or in
the service or on behalf of others, solicit, induce, or attempt to solicit or
induce any Customer or Potential Customer (as defined below), to terminate,
diminish, or materially alter in a manner harmful to any Company Entity its
relationship with that Company Entity.
For purposes of this section, a “Customer” is any person or entity who or which,
at any time during the one (1) year period prior to my contact with such person
or entity as described above if such contact occurs during my employment or, if
such contact occurs following


25



--------------------------------------------------------------------------------





the termination of my employment, during the one (1) year period prior to the
date my employment ends contracted for, was billed for, or received from any
Company Entity any product, service or process with which I worked directly or
indirectly during my employment by the Company Entities or about which I
acquired Confidential Information.
For purposes of this section, “Potential Customer” means any person or entity
who or which, at any time during the one (1) year period prior to my contact
with such person or entity as described above if such contact occurs during my
employment or, if such contact occurs following the termination of my
employment, during the one (1) year period prior to the date my employment ends
(i) was in contact with me or in contact with any other employee, owner, or
agent of any Company Entity, of which contact I was or should have been aware,
concerning the sale or purchase of, or contract for, any product, service or
process with which I worked directly or indirectly during my employment with the
Company Entities or about which I acquired Confidential Information or (ii) was
solicited by any Company Entity in an effort in which I was involved or of which
I was aware.


B.    Non-Solicitation of Employees. I agree that I shall not, directly or
indirectly, for a period of one (1) year following the termination of my
employment for any reason, solicit, induce, encourage, or participate in
soliciting, inducing or encouraging any person known to me to be an employee,
consultant, or independent contractor of any Company Entity to terminate his or
her relationship with that Company Entity, even if I did not initiate the
discussion or seek out the contact provided that, the Company agrees that I will
not be deemed to have breached or violated Section 5.A or this Section 5.B if a
Customer or Potential Customer, or an employee, consultant, or independent
contractor of any Company Entity, responds directly to a general advertisement
or solicitation not specifically targeted at such person or entity.


C.    Non-Compete. I acknowledge that during my employment I will have access to
and knowledge of proprietary information and that such proprietary information
contains trade secrets. In order to protect the Company Entities’ legitimate
business interests including (without limitation) their interests in the Company
Entities’ trade secrets and proprietary information, their relationships with
customers, and their customer goodwill, I agree that for the one (1) year period
after the date my employment ends for any reason, including but not limited to
voluntary termination by me or involuntary termination by the Company Entities
(as extended pursuant to Section 10.D, if applicable), I will not, directly or
indirectly, as an officer, director, employee, consultant, owner, partner, or in
any other capacity solicit, perform, or provide, or attempt to perform or
provide Conflicting Services (as defined below) anywhere in the Restricted
Territory, to any person or organization that is engaged in a Competitive
Undertaking, nor will I assist another person to solicit, perform or provide or
attempt to perform or provide Conflicting Services to any person or organization
that is engaged in a Competitive Undertaking, anywhere in the Restricted
Territory.


Notwithstanding the foregoing, the Company agrees and acknowledges that I may
hold up to five percent (5%) of the outstanding equity interest in a publicly
held company that is engaged in any Competitive Undertaking. In addition to the
foregoing, the Company agrees and acknowledges that it will not be a breach or
violation of this Section 5.C for me to be employed by or provide services to


26



--------------------------------------------------------------------------------





a third party that is engaged in a Competitive Undertaking and that also is
engaged in the manufacture, development or sale of any product, service or
process or the research and development thereof, which is not directly
competitive with a product, service, or process or the research and development
thereof of the Company Entities, with which I worked during my employment or
about which I acquired proprietary information during my employment, so long as
I am not employed to provide Conflicting Services to the competing portion of
such third party and do not provide any information regarding the services that
I provided to or performed for the Company Entities during my employment with
the Company Entities.


The parties agree that for purposes of this Agreement, “Competitive Undertaking”
means the manufacture, development or sale of any product, service, or process
or the research and development thereof, by any person or organization other
than the Company Entities, that is directly competitive with a product, service,
or process or the research and development thereof of the Company Entities, with
which I worked directly or indirectly during my employment or about which I
acquired proprietary information during my employment.


The parties agree that for purposes of this Agreement, “Conflicting Services”
means the services that I performed for the Company Entities.


The parties agree that for purposes of this Agreement, “Restricted Territory”
means the one hundred (100) mile radius of any of the following locations: (i)
any Company Entity business location at which I have worked on a regular or
occasional basis during the preceding year; (ii) my home if I work from home on
a regular or occasional basis; (iii) any potential business location of the
Company Entities under active consideration by the Company Entities to which I
have traveled in connection with the consideration of that location; (iv) the
primary business location of a Customer or Potential Customer; (v) any business
location of a Customer or Potential Customer where representatives of the
Customer or Potential Customer with whom I have been in contact in the preceding
year are based; or (vi) any other location in any other country or state in
which I have been engaged or involved in the Company Entities’ efforts to market
or sell products or services.
 
6.Notification of Other Employers. The Company Entities and I may notify any
future or prospective employer or third party of the existence and terms of this
Agreement.
7.No Conflicts.
a.No Conflicting Obligations. I represent and warrant that my performance of
this Agreement does not and will not breach any written or oral agreement I have
entered into, or will enter into, with any other party. I will not induce the
Company Entities to use any Inventions or confidential proprietary information
or material belonging to any other client, employer or other party. I agree not
to enter into any written or oral agreement that conflicts with this Agreement
or otherwise creates a conflict of interest with my service to the Company
Entities.
A.No Conflicting Activities. I agree that, during the term of my employment, I
will not (i) engage in any activity (whether or not during business hours) that
is in any way competitive, or prepare to compete, with the business or
demonstrably anticipated business of the Company Entities, (ii) assist any other
person or organization in competing, or in preparing to compete, with any
business


27



--------------------------------------------------------------------------------





or demonstrably anticipated business of the Company Entities, or (iii) act as an
employee, consultant, director or advisor to any other business, or take any
action that would constitute a conflict of interest, without the prior written
consent of the Company or its designee.


8.At-Will Relationship. I understand and acknowledge that, except as may be
explicitly provided in a separate written agreement with the Company, my
employment is “at-will,” as defined under applicable law, meaning that either I
or the Company may terminate my employment at any time for any reason or no
reason, without further obligation or liability, other than those provisions of
this Agreement that explicitly survive the termination of my employment.
9.Termination Certificate. I agree that I will complete and sign the Termination
Certificate attached hereto as Exhibit B.
10.Damages and Injunctive Relief.
A.I understand and agree that the Company Entities will suffer irreparable harm
in the event that I breach any of my obligations in this Agreement and that
monetary damages will be inadequate to compensate the Company Entities for such
breach. Accordingly, I agree that, in the event of a breach or threatened breach
by me of this Agreement, the Company Entities, in addition to and not in
limitation of any other rights, remedies or damages available to the Company
Entities at law or in equity, shall, be entitled to a temporary restraining
order, preliminary injunction and/or permanent injunction, without posting of a
bond, in order to prevent or to restrain any such breach by me, or by any or all
of my partners, co‑venturers, employers, employees, servants, agents,
representatives and any and all persons directly or indirectly acting for, on
behalf of or with me.
B.If a court determines that I have breached or attempted or threatened to
breach this Agreement, I consent to the granting of an injunction restraining me
from further breaches or attempted or threatened breaches of this Agreement,
compelling me to comply with this Agreement, and/or prescribing other equitable
remedies.
C.If the Company Entities must pursue legal action to enforce or enjoin any
action on my part in contravention of any provision of this Agreement, the
Company Entities will be entitled to recover their costs, including attorneys’
fees in connection with any action in which the relevant Company Entity
successfully obtains an injunction and/or damages.


D.In the event the Company Entities enforce this Agreement through a court
order, I agree that the restrictions of Sections 5.A, 5.B and 5.C shall remain
in effect for a period of twelve (12) months from the effective date of the
Order enforcing the Agreement.


11.General Provisions.
A.Governing Law. This Agreement will be governed by the laws of the State of
Maryland, without giving effect to the principles of conflict of laws.
B.Entire Agreement; Amendments and Waivers. This Agreement sets forth the entire
agreement and understanding between the Company (or any other Company Entity)
and me relating to its subject matter and supersedes all prior discussions and
agreements (whether written or


28



--------------------------------------------------------------------------------





oral) between us with respect thereto. No amendments or waivers to this
Agreement will be effective unless in writing and signed by the party against
whom such amendment or waiver is to be enforced. The failure of either party to
enforce its rights under this Agreement at any time for any period will not be
construed as a waiver of such rights.
C.Severability. If any provision of this Agreement is deemed void or
unenforceable, such provision will nevertheless be enforced to the fullest
extent allowed by law, and the validity of the remainder of this Agreement will
not be affected.
D.Successors and Assigns. I understand that this Agreement is personal to me,
that I will not have the right or ability to assign, transfer or subcontract any
of my obligations under this Agreement without the written consent of the
Company, and that any attempt by me to do so will be void. I further understand
that the Company may assign its rights and obligations under this Agreement in
whole or part without my consent to any of its successor assigns. This Agreement
will be binding upon my heirs, executors, administrators and other legal
representatives, and my successors and permitted assigns, and will be for the
benefit of the Company and its successors and assigns.
E.Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE HAD
THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE READ
AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT
WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION
OF THIS AGREEMENT.
Signed this ___________ day of ___________________, 201_.
EMPLOYEE
 
(Signature)
 
 
(Print Name)
 
 
Address:
 
 
 



29



--------------------------------------------------------------------------------





TENABLE, INC.
 
 
By:
 
 
(Signature)
 
 
Name:
 
 
 
Title:
 
 
 
 
 



30



--------------------------------------------------------------------------------





EXHIBIT A
LIST OF PRE-EMPLOYMENT INVENTIONS


This List of Pre-Employment Inventions, along with any attached pages, is part
of and incorporated by reference into the attached Intellectual Property,
Non-Disclosure, and Non-Solicitation Agreement.


INSTRUCTIONS TO EMPLOYEE: Please identify in the DOCUMENT CHART below
preexisting documents which describe, and upon which you will rely to establish
your ownership of, your pre-employment inventions. Please do not disclose to the
Company your pre-employment inventions in detail unless the Company expressly
requests that you do.


In filling out the DOCUMENT CHART, please note that witnesses are people who
have read and understood the referenced document and who therefore can testify
to the existence of the inventions, ideas or works of authorship. Also,
inventions, ideas, or works of authorship not owned by you (for example because
they have been assigned to a prior employer) are not to be listed here.


If any documents are identified below, then the Company may request you to
provide the documents and other information to determine if any impediments to
employment by the Company exist. If you are unable to fill out the DOCUMENT
CHART due to a prior confidentiality agreement, please instead provide the
Company with a description of the kind of intellectual property right at issue,
the party to whom you owe the duty of confidentiality, and your relationship to
that party.


DOCUMENT CHART
No. Of Document


Title On Document
Date On Document 
Names Of Witnesses Signing The Document
No. Of Pages Of The Document 
1
 
 
 
 
2
 
 
 
 
3
 
 
 
 
4
 
 
 
 
5
 
 
 
 





Signed:         Date:                    
(Employee’s Full Name)


31



--------------------------------------------------------------------------------







EXHIBIT B
TERMINATION CERTIFICATE

I hereby certify that I have complied with and will continue to comply with all
the terms of the Intellectual Property, Non-Disclosure, and Non-Solicitation
Agreement (“Agreement”) that I signed on ____________, 201__, a copy of which is
attached to this Termination Certificate. I further specifically certify the
following (the capitalized terms below are defined in the Agreement):


1.    I have returned to the Company and do not have in my possession any
Confidential Information, Work Product, Third Party Information, Inventions, or
other tangible or intangible property or information belonging to the Company
Entities.


2.    Other than my pre-employment Inventions disclosed on Exhibit A and those
Inventions excluded by Section 2.D of the Agreement, I have disclosed to the
Company all Inventions. I have assigned or hereby do assign all such Inventions
to the Company. I will assist the Company in all reasonable ways to establish
and protect the Company’s ownership of such Inventions.


3.    Either (check one):


___ I have not used my own personal computer, laptop, PDA, telephone or other
electronic devices or storage media in any fashion in connection with my work
for the Company Entities.
OR
___ I have provided the Company with access to any personal computer, laptop,
PDA, telephone or other electronic devices or storage media I used in any
fashion in connection with my work to permanently remove, copy and/or delete any
data belonging to the Company Entities or related to the Company Entities, their
customers or their business.


4.    In compliance with the Agreement, I will preserve as confidential and not
use or disclose any Confidential Information. Without limiting the generality of
the foregoing, I acknowledge that the Company Entities have identified the
following as information disclosed to me in the course of my employment that it
considers to be highly Confidential Information subject to the Agreement:
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


Dated:     
    
(Signature)




32



--------------------------------------------------------------------------------







Exhibit D


SEPARATION AGREEMENT


This Separation Agreement (this “Agreement”) is made as of the date executed
below by and between [Tenable, Inc.] [Tenable Holdings, Inc.] (the “Company”)
and ______ (or his or her estate, as applicable) (“Executive”) (collectively,
the “Parties”) and is entered into pursuant to Section 6.2 of that certain
Amended and Restated Employment Agreement by and between the Company and
Executive, effective as of ____, 2019 (the “Employment Agreement”). All
capitalized terms used in this Agreement, and not otherwise defined herein,
shall have the meanings set forth in the Employment Agreement.


In consideration of the mutual promises contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the undersigned, intending to be legally bound, state and agree as
provided below.


1.    Separation Date. The parties agree that the cessation of Executive’s
employment and tenure with the Company and all of the Company’s Affiliates will
be effective _______________. As of that date, Executive shall be deemed to have
resigned from any and all positions with the Company, including [, but not
limited to, a position on the Board] and all positions with any and all
Affiliates of the Company.
2.    Affirmation. Executive affirms that except as to any Accrued Obligations,
Executive has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which Executive may be entitled and no other
compensation, wages, bonuses, commissions, severance, and/or benefits are due to
Executive, other than as provided in this Agreement.
3.    Severance Benefits. If Executive (i) signs and returns this Agreement
within [21] [45] days of the Separation Date and does not revoke it within seven
days after signing it; (ii) does not breach, taking into account any applicable
cure rights, Executive’s post-termination obligations under the Employment
Agreement and the Intellectual Property, Non-Disclosure, and Non-Solicitation
Agreement; and (iii) complies with Executive’s obligations under Sections 7, 8,
and 9, Executive will be entitled to the [severance benefits in connection with
Executive’s death or Disability payable pursuant to Section 6.1 of the
Employment Agreement] [Non-CIC Severance Benefits payable pursuant to Section
6.2 of the Employment Agreement] [CIC Severance Benefits payable pursuant to
Section 6.3 of the Employment Agreement], subject to the requirements of Section
6.7 of the Employment Agreement.
4.    Benefit Plans. If Executive is currently participating in the Company’s
group health insurance plans, Executive’s participation as an employee will end
on the last day of the month in which the Separation Date occurs. Thereafter, to
the extent provided by the federal COBRA law or, if applicable, state insurance
laws (collectively, “COBRA”), and by the Company’s current group health
insurance policies, Executive and Executive’s dependents are eligible to
continue Executive’s group health insurance benefits at Executive’s own expense,
and the Company shall pay the amounts of COBRA premiums in accordance with
Section 6 of the Employment Agreement. Later, Executive may be able to convert
to an individual policy through the provider of the Company’s health insurance,


33



--------------------------------------------------------------------------------





if Executive wishes. Executive will be provided with a separate notice
describing Executive’s rights and obligations with respect to continued group
health insurance coverage under the applicable state and/or federal insurance
laws.
Executive’s participation in Employer-Sponsored Group Life Insurance and Short
and Long Term Disability Insurance [or other applicable insurance] will cease as
of ____________; however, Executive may elect to convert Executive’s
____________ Insurance by contacting [name/title] on or before ___________.
Deductions for the 401(k) Plan will end with Executive’s last regular paycheck.
Executive will receive information by mail concerning 401(k) plan rollover
procedures should Executive be a participant in this program.
Executive has the right to continue Executive’s current Health Care Spending
Account if Executive is participating in this program. Enclosed is the
information concerning how to continue this benefit. Dependent Care Spending
Accounts cannot be continued. Executive’s last full Spending Account payroll
deductions will be processed in the ___________ pay period. Unless Executive
elects to continue Executive’s Health Care Spending Account, Executive will only
be eligible to claim expenses that Executive incurred prior to _______________.
5.    Equity Awards. The Parties acknowledge and agree that Executive has
received certain Equity Awards from Tenable Holdings, Inc. [(“Holdings”)]. Under
the terms of Holdings’ equity plans and individual equity agreements, each
Equity Award will continue to be eligible to vest through the Separation Date
and vesting of the Equity Awards will cease as of the Separation Date.
Notwithstanding anything to the contrary in Holdings’ equity plans, the
individual equity agreements, and any other documents between Executive and
Holdings setting forth the terms of the Equity Awards (the “Equity Documents”),
the Equity Awards may be subject to accelerated vesting as set forth in Section
6 of the Employment Agreement, provided all requisite preconditions therein and
in this Separation Agreement are met. Executive acknowledges and agrees that, as
a condition to any exercise of Executive’s Equity Awards, the Company or
Holdings may require Executive to enter into an arrangement providing for the
payment by Executive to the Company or Holdings of any tax withholding
obligation of the Company or Holdings (except for the employer’s share of any
FICA), arising by reason of the exercise of Executive’s Equity Awards. The
Equity Awards, including Executive’s rights to exercise the Equity Awards,
remain subject to the terms of the Equity Documents.
6.    Expense Reimbursements. Executive agrees that, within thirty (30) days of
the Separation Date, Executive will submit Executive’s final documented expense
reimbursement statement reflecting all business expenses Executive incurred
through the Separation Date, if any, for which Executive seeks reimbursement.
The Company will reimburse Executive for reasonable business expenses pursuant
to its regular business practice and in accordance with Section 2.4 of the
Employment Agreement.
7.    Return of Company Property. Within ten (10) days of the Separation Date,
Executive shall return to the Company all equipment, documents (and all copies
thereof) and other property belonging to the Company, an Affiliate, or a client,
that Executive had in Executive’s possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property


34



--------------------------------------------------------------------------------





(including, but not limited to, computers), credit cards, entry cards,
identification badges and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). In addition, Executive shall, on the Separation Date or
on demand, permit a representative of the Company or an Affiliate to access all
data stored on any personal computer, laptop, PDA, telephone or other electronic
device or storage media that Executive has used in any fashion in connection
with Executive’s work for the Company or any of its Affiliates, or their
customers or their business for the sole purpose of removing or deleting any
data belonging to the Company or its Affiliates or their customers or
businesses. Receipt of any severance benefits under this Agreement or the
Employment Agreement is expressly conditioned upon compliance with this
provision.
8.    Confidential Information and Post-Termination Obligations. Both during and
after Executive’s employment, Executive acknowledges Executive’s continuing
obligations under the Intellectual Property, Non-Disclosure, and
Non-Solicitation Agreement, not to use or disclosure of the Company’s
proprietary or confidential information or materials. A copy of the Intellectual
Property, Non-disclosure, and Non-solicitation Agreement is attached hereto as
an exhibit. If Executive has any doubts as to the scope of the restrictions in
such agreement, Executive should contact [name/title] immediately to assess
Executive’s compliance. The Company will enforce its contract rights and thus
Executive agrees to familiarize him or herself with the Intellectual Property,
Non-disclosure, and Non-solicitation Agreement Executive signed. Confidential
information that is also a “trade secret,” as defined by law, may be disclosed
(A) if it is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition, in the event that Executive
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, Executive may disclose the trade secret to Executive’s
attorney and use the trade secret information in the court proceeding, if
Executive: (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.
9.    Non-Disparagement. Executive agrees not to disparage the Company, its
Affiliates, or their officers or directors, in any manner likely to be harmful
to them or their business, business reputation or personal reputation. The
Company agrees that it will instruct the current executive officers and Board of
Director members of the Company and its Affiliates to not disparage Executive,
in any manner likely to be harmful to Executive or Executive’s business,
business reputation or personal reputation. Nothing in this provision, or in any
other provision of this Agreement, should be construed to limit the parties
covered by this section from (a) complying with any valid subpoena or court
order (about which the party receiving the subpoena or court order shall provide
the party as to whom the non-disparagement obligation is owed with prompt
notice, a copy of the subpoena or court order, and a transcript of any
testimony, all to the maximum extent permitted by applicable law or policy); (b)
cooperating with any government investigation or inquiry; (c) voluntarily
communicating, without notice to or approval by the party to whom the
non-disparagement obligation is owed, with any government agency regarding a
potential violation of any law or regulation; (d) requesting or receiving
confidential legal advice; (e) responding to disparaging statements made about
the party or defending oneself in connection with any litigation or
investigation; or (f) enforcing their rights under this Agreement. In addition,
nothing in this provision, or any other provision of this Agreement, shall limit
(i) the Company or an Affiliate’s right to conduct in good faith investigations
or inquiries regarding


35



--------------------------------------------------------------------------------





any potential violation of law and making any statement it concludes in good
faith is otherwise required under any other applicable law; or (ii) Executive’s
right to voluntarily communicate with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, the Securities and Exchange Commission, other federal government agency
or similar state or local agency or to discuss the terms and conditions of
Executive’s employment with others to the extent expressly permitted by Section
7 of the National Labor Relations Act.
10.    Release. In exchange for the benefits referenced in Section 3 of this
Agreement and other consideration under this Agreement, and except as otherwise
set forth in this Agreement, Executive, on behalf of him or herself and, to the
extent permitted by law, on behalf of Executive’s spouse, heirs, descendants,
executors, administrators, assigns, successors, insurers, attorneys and other
persons or entities, acting or purporting to act on Executive’s behalf
(collectively, the “Executive Parties”), hereby generally and completely
release, waive, acquit and forever discharge the Company, its Affiliates, and
its and their officers, directors, managers, partners, agents, representatives,
employees, attorneys, shareholders, predecessors, successors, assigns, insurers
and affiliates (the “Company Parties”) of and from any and all claims,
liabilities, demands, contentions, actions, causes of action, suits, costs,
expenses, attorneys’ fees, damages, indemnities, debts, judgments, levies,
executions and obligations of every kind and nature, in law, equity, or
otherwise, both known and unknown, suspected and unsuspected, disclosed and
undisclosed, liquidated and unliquidated, arising out of or in any way related
to Executive’s employment with the Company or the termination of that
employment, which involve events, acts or conduct that occur at any time prior
to and including the execution date of this Agreement, including but not limited
to: claims or demands related to wages, salary, bonuses, commissions, expenses,
stock, stock options, or any other ownership interests in the Company or its
Affiliates, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to any federal, state or
local law, statute, or cause of action; tort law; or contract law (individually
a “Claim” and collectively “Claims”). The Claims released and waived in this
Agreement include, but are not limited to, any and all Claims that any of the
Company Parties:
1has violated or breached its personnel policies, handbooks, contracts, implied
contracts, or covenants of good faith and fair dealing;


2has discriminated against Executive on the basis of age, race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any union activities or other protected category in
violation of, or in any manner otherwise violated, any local, state or federal
law, constitution, ordinance, or regulation, including but not limited to: the
Age Discrimination in Employment Act, as amended (“ADEA”) Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; 42 U.S.C. § 1981,
as amended; the Equal Pay Act; the Americans With Disabilities Act; the Genetic
Information Nondiscrimination Act; the Family and Medical Leave Act; the
California Labor Code; the California Family Rights Act; the California Fair
Employment and Housing Act; the Employee Retirement Income Security Act; the
Employee Polygraph Protection Act; the Immigration Reform and Control Act; the
Worker Adjustment and Retraining Notification Act; the Occupational Safety and
Health Act; the Older Workers Benefit Protection Act; the anti-retaliation
provisions of the Sarbanes-Oxley Act, or any other federal or state law
regarding whistleblower retaliation; the Lilly Ledbetter


36



--------------------------------------------------------------------------------





Fair Pay Act; the Uniformed Services Employment and Reemployment Rights Act; the
Fair Credit Reporting Act; and the National Labor Relations Act;


3has violated any statute, public policy or common law (including but not
limited to Claims for wrongful or retaliatory discharge; negligent hiring,
retention or supervision; defamation; slander; libel; intentional or negligent
infliction of emotional distress and/or mental anguish; intentional interference
with contract; fraud; misrepresentation; negligence; detrimental reliance; loss
of consortium to Executive or any member of Executive’s family and/or promissory
estoppel).


Except to the extent such agreement is prohibited by applicable law or
regulation, Executive agrees that if Executive attempts to avoid or set aside
the terms of this Agreement or if a Company Party successfully asserts the
Agreement as a defense or bar to any suit or claim asserted by Executive,
Executive shall be liable for reimbursing the Company Party for its reasonable
costs and attorneys’ fees in defending against such claims or asserting such
defense. Should any third party bring any action or claim against any of the
Company Parties on Executive’s behalf, Executive acknowledges and agrees that
this Agreement provides the Executive with full relief and the Executive will
not accept any additional relief.
Notwithstanding the foregoing, Executive does not waive or release rights or
Claims that may arise from events that occur after the date this waiver is
executed. Also excluded from this Agreement are any Claims which cannot be
waived by law, including, without limitation, any rights Executive may have
under applicable workers’ compensation laws and Executive’s right, if
applicable, to file or participate in an investigative proceeding of any
federal, state or local governmental agency. Nothing in this Agreement waives
any right held by Executive to indemnification or advancement of expenses under
(i) the certificate of incorporation, bylaws or comparable documents of the
Company or any Affiliate of the Company, (ii) any written agreement with the
Company or any Affiliate of the Company, (iii) applicable law, or (iv) any
insurance policy providing directors’ and officers’ coverage. Nothing shall
prevent Executive from filing, cooperating with, or participating in any
proceeding or investigation before the Equal Employment Opportunity Commission,
United States Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, the California Department of Fair Employment and Housing or any
other federal government agency, or similar state or local agency (“Government
Agencies”), or exercising any rights pursuant to Section 7 of the National Labor
Relations Act. Executive further understands this Agreement does not limit
Executive’s ability to voluntarily communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company Parties. While this Agreement does not limit
Executive’s right to receive an award for information provided to the Securities
and Exchange Commission, Executive understands and agrees that, Executive is
otherwise waiving, to the fullest extent permitted by law, any and all rights
Executive may have to individual relief based on any Claims that Executive has
released and any rights Executive has waived by signing this Agreement. If any
Claim is not subject to release, to the extent permitted by law, Executive
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a Claim in which any of the
Company Parties is a party. This Agreement does not abrogate Executive’s
existing rights under any Company benefit plan or any plan or agreement related
to equity ownership in the Company; however, it does waive, release and forever


37



--------------------------------------------------------------------------------





discharge Claims existing as of the date Executive executes this Agreement
pursuant to any such plan or agreement other than any vested rights or unpaid
welfare benefits under any ERISA-covered employee benefit plans as of the date
Executive executes this Agreement.
11.    Section 1542 Waiver. In giving the release herein, which includes claims
which may be unknown to Executive at present, Executive acknowledges that
Executive has read and understands Section 1542 of the California Civil Code,
which reads as follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
Executive hereby expressly waives and relinquishes all rights and benefits under
that section and any law of any other jurisdiction of similar effect with
respect to Executive’s release of claims herein, including but not limited to
Executive’s release of unknown claims
12.    Acknowledgments and Affirmations/Effective Date of Agreement. Executive
acknowledges that Executive is knowingly and voluntarily waiving and releasing
any and all rights Executive may have under the ADEA, as amended. Executive also
acknowledges and agrees that (i) the consideration given to Executive in
exchange for the waiver and release in this Agreement is in addition to anything
of value to which Executive was already entitled, and (ii) that Executive has
been paid for all time worked, has received all the leave, leaves of absence and
leave benefits and protections for which Executive is eligible, and has not
suffered any on-the-job injury for which Executive has not already filed a
Claim. Executive affirms that all of the decisions of the Company Parties
regarding Executive’s pay and benefits through the date of Executive’s execution
of this Agreement were not discriminatory based on age, disability, race, color,
sex, religion, national origin or any other classification protected by law.
Executive affirms that Executive has not filed or caused to be filed, and is not
presently a party to, a Claim against any of the Company Parties. Executive
further affirms that Executive has no known workplace injuries or occupational
diseases. Executive acknowledges and affirms that Executive has not been
retaliated against for reporting any allegation of corporate fraud or other
wrongdoing by any of the Company Parties, or for exercising any rights protected
by law, including any rights protected by the Fair Labor Standards Act, the
Family Medical Leave Act or any related statute or local leave or disability
accommodation laws, or any applicable state workers’ compensation law. Executive
further acknowledges and affirms that Executive has been advised by this writing
that: (a) Executive’s waiver and release do not apply to any rights or Claims
that may arise after the execution date of this Agreement; (b) Executive has
been advised hereby that Executive has the right to consult with an attorney
prior to executing this Agreement; (c) Executive has been given [twenty-one
(21)] [forty-five (45)] days to consider this Agreement (although Executive may
choose to voluntarily execute this Agreement earlier and if Executive does
Executive will sign the Consideration Period waiver below); (d) Executive has
seven (7) days following Executive’s execution of this Agreement to revoke this
Agreement; and (e) this Agreement shall not be effective until the date upon
which the revocation period has expired unexercised (the “Effective Date”),
which shall be the eighth day after this Agreement is executed by Executive.
[Executive further acknowledges that the Company has provided Executive with the
ADEA disclosure statement required under Title 29 USC Section 626(f)(1)(H),
attached hereto in connection with Executive’s separation from service.]


38



--------------------------------------------------------------------------------





13.    Cooperation. Executive is permitted to cooperate fully and truthfully
with any government authority conducting an investigation into any potential
violation of any law or regulation. Nothing in this Agreement is intended to or
shall prohibit Executive from providing such cooperation. Executive shall
reasonably cooperate with the Company or any of its Affiliates, for any period
he is receiving payments under this Agreement following Executive’s termination
of employment, in all matters relating to the winding up of Executive’s pending
work including, but not limited to, any litigation in which the Company or any
of its Affiliates is involved, and the orderly transfer of any such pending work
to such other Executives as may be designated by the Company or any of its
Affiliates; provided, that the Company agrees that the Company (a) shall make
reasonable efforts to minimize disruption of Executive’s other activities, and
(b) shall promptly reimburse Executive for all reasonable expenses incurred in
connection with such cooperation including, but not limited to, any reasonable
attorney’s fees and costs that Executive incurs in connection with such
cooperation, whether or not such attorney’s fees and costs are otherwise are
otherwise eligible for indemnification.
14.    No Admission. This Agreement does not constitute an admission by the
Company of any wrongful action or violation of any federal, state, or local
statute, or common law rights, including those relating to the provisions of any
law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.
15.    Breach. Executive agrees that upon any material breach of this Agreement
Executive will forfeit all amounts paid or owing to Executive under this
Agreement or the Employment Agreement. Further, Executive acknowledges that it
may be impossible to assess the damages caused by Executive’s violation of the
terms of Sections 7, 8, and 9 of this Agreement and further agrees that any
threatened or actual violation or breach of those Sections of this Agreement
will constitute immediate and irreparable injury to the Company. Executive
therefore agrees that any such breach of this Agreement is a material breach of
this Agreement, and, in addition to any and all other damages and remedies
available to the Company upon Executive’s breach of this Agreement, the Company
shall be entitled to an injunction to prevent Executive from violating or
breaching this Agreement.
16.    Prevailing Party. The prevailing party in any action arising out of or
relating to this Agreement will be entitled to recover his or its reasonable
attorneys’ fees and costs.
17.    Miscellaneous. This Agreement, including any exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between
Executive and the Company with regard to this subject matter. It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both Executive and a duly authorized officer of
the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both Executive and the Company, and inure to the
benefit of both Executive and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement and the provision in question will be modified by the court so as
to be rendered enforceable. This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the State
of Maryland as applied to contracts made and to be performed entirely within
Maryland. Any dispute between Executive and the Company arising out of or
relating to this Agreement shall be settled by binding arbitration in


39



--------------------------------------------------------------------------------





accordance with Section 7.9 of the Employment Agreement. The headings of the
sections hereof are inserted for convenience only and shall not be deemed to
constitute a part hereof nor to affect the meaning thereof. This Agreement may
be executed by electronic transmission and in separate counterparts, any one of
which need not contain signatures of more than one party, but all of which taken
together will constitute one and the same Agreement.
BY SIGNING THIS AGREEMENT, THE PARTIES ACKNOWLEDGE THAT THEY HAVE HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY PRIOR TO THE EXECUTION OF THIS
AGREEMENT. HAVING ELECTED TO SIGN THIS AGREEMENT AND TO FULFILL THE PROMISES SET
FORTH HEREIN, THE PARTIES FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTER THIS AGREEMENT.




COMPANY:


By:     __________________________________________    
    


Date:    __________________________________________


***********************************************


EXECUTIVE:


By: __________________________________________    


Date:    __________________________________________






40

